                                EXHIBIT F
                      [February 2021 Notice of Invoice]




DOCS_DE:235588.2 18489/002
 Case 2-19-20905-PRW, Doc 1258-6, Filed 08/25/21, Entered 08/25/21 12:29:32,
                Description: Exhibit F - February 2021, Page 1 of 12
                               Pachulski Stang Ziehl & Jones LLP
                                       10100 Santa Monica Blvd.
                                              13th Floor
                                        Los Angeles, CA 90067
                                                                  February 28, 2021
JIS                                                               Invoice 128243
                                                                  Client   18489
                                                                  Matter   00002
                                                                           JIS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 02/28/2021
               FEES                                                $45,170.00
               EXPENSES                                               $688.20
               TOTAL CURRENT CHARGES                               $45,858.20

               BALANCE FORWARD                                    $616,484.43
               TOTAL BALANCE DUE                                  $662,342.63




       Case 2-19-20905-PRW, Doc 1258-6, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit F - February 2021, Page 2 of 12
Pachulski Stang Ziehl & Jones LLP                                    Page:     2
Diocese of Rochester O.C.C.                                          Invoice 128243
18489 - 00002                                                        February 28, 2021




  Summary of Services by Professional
  ID        Name                        Title              Rate       Hours              Amount

 BMM        Michael, Brittany M.        Counsel           695.00      10.00          $6,950.00

 EG         Gray, Erin                  Counsel           700.00       9.80          $6,860.00

                                                                      16.40         $11,480.00
 IAWN       Nasatir, Iain A. W.         Partner           700.00
                                                                      26.90         $18,830.00
 IDS        Scharf, Ilan D.             Partner           700.00
                                                                       1.50          $1,050.00
 JIS        Stang, James I.             Partner           700.00
                                                                     64.60           $45,170.00




        Case 2-19-20905-PRW, Doc 1258-6, Filed 08/25/21, Entered 08/25/21 12:29:32,
                       Description: Exhibit F - February 2021, Page 3 of 12
Pachulski Stang Ziehl & Jones LLP                                      Page:     3
Diocese of Rochester O.C.C.                                            Invoice 128243
18489 - 00002                                                          February 28, 2021


  Summary of Services by Task Code
  Task Code         Description                                Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]              13.90                       $9,720.50

 CA                 Case Administration [B110]                  0.40                        $278.00

 CO                 Claims Admin/Objections[B310]               1.20                        $840.00

 GC                 General Creditors Comm. [B150]             16.50                   $11,527.00

 IC                 Insurance Coverage                         19.60                   $13,720.00

 ME                 Mediation                                  12.60                       $8,804.50

 SL                 Stay Litigation [B140]                      0.40                        $280.00

                                                                       64.60           $45,170.00




       Case 2-19-20905-PRW, Doc 1258-6, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit F - February 2021, Page 4 of 12
Pachulski Stang Ziehl & Jones LLP                                   Page:     4
Diocese of Rochester O.C.C.                                         Invoice 128243
18489 - 00002                                                       February 28, 2021


  Summary of Expenses
  Description                                                                           Amount
Lexis/Nexis- Legal Research [E                                                    $45.10
Outside Services                                                                 $562.00
Postage [E108]                                                                    $30.40
Reproduction/ Scan Copy                                                           $50.70

                                                                                        $688.20




       Case 2-19-20905-PRW, Doc 1258-6, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit F - February 2021, Page 5 of 12
Pachulski Stang Ziehl & Jones LLP                                                             Page:     5
Diocese of Rochester O.C.C.                                                                   Invoice 128243
18489 - 00002                                                                                 February 28, 2021


                                                                                      Hours           Rate        Amount

  Asset Analysis/Recovery[B120]
 02/02/2021   BMM     AA        Call with P. Spellane (Harris Beach) regarding         0.10        695.00           $69.50
                                document production.
 02/08/2021   EG      AA        Research and write memo re: Fidelis Care               2.50        700.00         $1,750.00
                                transaction (1/3 of time).
 02/09/2021   EG      AA        Research and write memo re: Fidelis Care               2.60        700.00         $1,820.00
                                transaction (1/3 of time).
 02/10/2021   EG      AA        Research and write memo regarding Fidelis Care         2.00        700.00         $1,400.00
                                transaction (1/3 of time billed).
 02/10/2021   BMM     AA        Call with P. Spellane (Harris Beach) regarding         0.10        695.00           $69.50
                                document production.
 02/11/2021   EG      AA        Research and write memo regarding Fidelis Care         2.70        700.00         $1,890.00
                                transaction (1/3 of time billed).
 02/11/2021   BMM     AA        Prepare document production for Committee review.      0.20        695.00          $139.00
 02/12/2021   JIS     AA        Call re potential avoidance action.                    0.60        700.00          $420.00
 02/12/2021   IDS     AA        Review Fidelis memo from EEG (1/3).                    0.80        700.00          $560.00
 02/12/2021   IDS     AA        Meet with J. Anderson, J. Stang regarding Fidelis      0.20        700.00          $140.00
                                (1/3).
 02/12/2021   BMM     AA        Call with J. Shaw (BRG) regarding parish analysis.     0.20        695.00          $139.00
 02/15/2021   BMM     AA        Review documents related to errors and missing         0.10        695.00           $69.50
                                accounting data.
 02/15/2021   BMM     AA        Call with J. Shaw (Berkeley Research Group)            0.20        695.00          $139.00
                                regarding parish analysis.
 02/16/2021   BMM     AA        Review issues with parish financials and draft         0.50        695.00          $347.50
                                communication to Debtor's counsel regarding same.
 02/17/2021   IDS     AA        Update memo, research notes regarding Mother           0.60        700.00          $420.00
                                Cabrini Trust (1/3).
 02/17/2021   BMM     AA        Communication with debtor regarding financial          0.20        695.00          $139.00
                                questions.
 02/22/2021   BMM     AA        Review email from L. Passero (Diocese) regarding       0.30        695.00          $208.50
                                parish financials and communicate with BRG
                                regarding same.

                                                                                      13.90                       $9,720.50

  Case Administration [B110]
 02/01/2021   BMM     CA        Call with Debtor's counsel regarding ongoing case      0.20        695.00          $139.00
                                issues.
 02/08/2021   BMM     CA        Participate in call with Debtor's counsel regarding    0.20        695.00          $139.00



       Case 2-19-20905-PRW, Doc 1258-6, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit F - February 2021, Page 6 of 12
Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Diocese of Rochester O.C.C.                                                                    Invoice 128243
18489 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
                                ongoing case issues.

                                                                                        0.40                        $278.00

  Claims Admin/Objections[B310]
 02/03/2021   IDS     CO        Review correspondence to S. Donato regarding ill        0.30        700.00          $210.00
                                claimant.
 02/03/2021   IDS     CO        Telephone with M. Campbell regarding ill claimant.      0.30        700.00          $210.00
 02/03/2021   IDS     CO        Review M. Belati causes against Diocese.                0.60        700.00          $420.00

                                                                                        1.20                        $840.00

  General Creditors Comm. [B150]
 02/01/2021   IDS     GC        Prepare for counsel call.                               0.20        700.00          $140.00
 02/01/2021   IDS     GC        Attend counsel call regarding mediation.                0.80        700.00          $560.00
 02/01/2021   BMM     GC        Participate in State Court Counsel meeting regarding    0.30        695.00          $208.50
                                mediation strategy (in part).
 02/08/2021   IDS     GC        Attend SCC call regarding mediation.                    0.80        700.00          $560.00
 02/08/2021   IDS     GC        Prepare for SCC call.                                   0.20        700.00          $140.00
 02/08/2021   BMM     GC        Participate in State Court Counsel meeting regarding    0.50        695.00          $347.50
                                mediation strategy and other case issues.
 02/10/2021   IDS     GC        Prepare for committee meeting regarding mediation.      1.50        700.00         $1,050.00
 02/10/2021   IDS     GC        Attend committee meeting regarding mediation.           1.50        700.00         $1,050.00
 02/10/2021   BMM     GC        Participate in and take minutes at Committee            0.60        695.00          $417.00
                                meeting regarding mediation strategy (in part).
 02/11/2021   BMM     GC        Draft meeting minutes.                                  0.20        695.00          $139.00
 02/11/2021   BMM     GC        Communications with Committee member regarding          0.20        695.00          $139.00
                                meeting.
 02/12/2021   BMM     GC        Prepare document production for Committee review.       0.70        695.00          $486.50
 02/15/2021   IDS     GC        Email to SCC regarding call cancellation and brief      0.20        700.00          $140.00
                                update.
 02/17/2021   IAWN GC           Telephone conference w/ committee re coverage.          1.20        700.00          $840.00
 02/17/2021   IDS     GC        Prepare for committee call,including insurance          1.00        700.00          $700.00
                                issues.
 02/17/2021   IDS     GC        Attend committee meeting regarding mediation,           1.30        700.00          $910.00
                                settlement offer, insurance analysis.
 02/17/2021   BMM     GC        Call with Committee member.                             0.10        695.00           $69.50
 02/24/2021   IAWN GC           Telephone conference with SCC re insurance.             1.70        700.00         $1,190.00




       Case 2-19-20905-PRW, Doc 1258-6, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit F - February 2021, Page 7 of 12
Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Diocese of Rochester O.C.C.                                                                     Invoice 128243
18489 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate        Amount
 02/24/2021   IDS     GC        Attend SCC call regarding insurance, mediation           1.50        700.00         $1,050.00
                                counter offer strategy.
 02/24/2021   BMM     GC        Call with I. Scharf and I. Nasatir following up on       0.20        695.00          $139.00
                                State Court Counsel call.
 02/24/2021   BMM     GC        Participate in State Court Counsel call regarding        1.70        695.00         $1,181.50
                                mediation.
 02/25/2021   BMM     GC        Communication with State Court Counsel regarding         0.10        695.00           $69.50
                                case next steps.

                                                                                        16.50                   $11,527.00

  Insurance Coverage
 02/01/2021   IAWN IC           Telephone conference with SCC re insurance issues.       0.20        700.00          $140.00
 02/01/2021   JIS     IC        Call Ilan Scharf regarding insurance negotiations.       0.20        700.00          $140.00
 02/10/2021   IAWN IC           Prep for tc with SCC (.1); telephone conference w/       0.80        700.00          $560.00
                                SCC re mediation, (.6); telephone conference with
                                Ilan Scharf re mediation, (.1).
 02/12/2021   JIS     IC        Call Iain Nasatir regarding Rochester coverage           0.30        700.00          $210.00
                                issues from mediation.
 02/15/2021   IAWN IC           Telephone conference w/ LMI and Interstate lawyers       0.80        700.00          $560.00
                                re SIR (.3); telephone conference with Ilan Scharf re
                                same (.1); exchange emails with Donato, LMI
                                lawyers re meeting (.3); email to Murray re James I
                                Stang attendance (.1).
 02/15/2021   IDS     IC        Attend call with Debtor LMI regarding insurance.         0.50        700.00          $350.00
 02/15/2021   IDS     IC        Update insurance analysis/ settlement analysis.          1.80        700.00         $1,260.00
 02/16/2021   IAWN IC           Review DRVC reply by LMI for further insurance           0.80        700.00          $560.00
                                information, SIR application.
 02/17/2021   IAWN IC           Commence calculating abuse by year with 1977-78          1.40        700.00          $980.00
 02/19/2021   IAWN IC           Continued abuse yearly count, 1979 - 86.                 2.20        700.00         $1,540.00
 02/21/2021   IAWN IC           Review claims chart, Midland and Squib, review and       3.20        700.00         $2,240.00
                                allocate claims per year.
 02/22/2021   IAWN IC           Review coverage chart (.1); exchange emails with         0.30        700.00          $210.00
                                Murray re excess issues (.2).
 02/23/2021   IAWN IC           Prep for call with Ilan Scharf re insurance (.2); tc     1.10        700.00          $770.00
                                Ilan Scharf re penetration values, Spokane severity
                                chart, insurance, exchange emails with Murray re
                                progress (.9).
 02/24/2021   IAWN IC           Review Murray claims chart, self-insured retention       1.50        700.00         $1,050.00
                                and aggregates




       Case 2-19-20905-PRW, Doc 1258-6, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit F - February 2021, Page 8 of 12
Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Diocese of Rochester O.C.C.                                                                    Invoice 128243
18489 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount
 02/24/2021   IAWN IC           Telephone conference with Ilan Scharf re claims (4);    0.90        700.00          $630.00
                                exchange emails with Murray re missing claims,
                                excluded claims (.2); review SIR chart from LMI
                                (.1); draft and send email to Sugayan re
                                inconsistencies, (.1); exchange emails with Murray
                                re progress (.1).
 02/24/2021   IDS     IC        Revise analysis of Insterstate/LMI claims.              1.80        700.00         $1,260.00
 02/24/2021   IDS     IC        Telephone call with I. Nasatir regarding                0.40        700.00          $280.00
                                Insterstate/LMI coverage.
 02/25/2021   IDS     IC        Revise LMI Insurance analysis.                          1.40        700.00          $980.00

                                                                                       19.60                   $13,720.00

  Mediation
 02/11/2021   IDS     ME        Prepare for mediation.                                  1.20        700.00          $840.00
 02/12/2021   JIS     ME        Call Ilan Scharf re status of mediation.                0.10        700.00           $70.00
 02/12/2021   IDS     ME        Prepare for mediation.                                  0.50        700.00          $350.00
 02/12/2021   IDS     ME        Attend mediation with Diocese, Insurers.                5.00        700.00         $3,500.00
 02/12/2021   BMM     ME        Participate in mediation.                               3.10        695.00         $2,154.50
 02/13/2021   IAWN ME           Telephone conference with James I Stang re              0.30        700.00          $210.00
                                mediation
 02/16/2021   IDS     ME        Telephone call with Donato regarding mediation.         0.40        700.00          $280.00
 02/17/2021   IDS     ME        Research regarding impact of single insurer v.          1.70        700.00         $1,190.00
                                Global settlement.
 02/24/2021   JIS     ME        Call Ilan Scharf regarding mediation issues.            0.30        700.00          $210.00

                                                                                       12.60                       $8,804.50

  Stay Litigation [B140]
 02/08/2021   IDS     SL        Telephone call with N. Foote regarding automatic        0.40        700.00          $280.00
                                stay.

                                                                                        0.40                        $280.00




       Case 2-19-20905-PRW, Doc 1258-6, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit F - February 2021, Page 9 of 12
Pachulski Stang Ziehl & Jones LLP                                   Page:     9
Diocese of Rochester O.C.C.                                         Invoice 128243
18489 - 00002                                                       February 28, 2021


  TOTAL SERVICES FOR THIS MATTER:                                                 $45,170.00




       Case 2-19-20905-PRW, Doc 1258-6, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit F - February 2021, Page 10 of 12
Pachulski Stang Ziehl & Jones LLP                                                Page:    10
Diocese of Rochester O.C.C.                                                      Invoice 128243
18489 - 00002                                                                    February 28, 2021



 Expenses

 02/04/2021   PO        Postage [E108] Postage                                       30.40


 02/04/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                                   0.80


 02/04/2021   RE2       SCAN/COPY ( 266 @0.10 PER PG)                                26.60


 02/04/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                                   0.80


 02/04/2021   RE2       SCAN/COPY ( 75 @0.10 PER PG)                                  7.50


 02/04/2021   RE2       SCAN/COPY ( 150 @0.10 PER PG)                                15.00


 02/11/2021   LN        18489.00002 Lexis Charges for 02-11-21                       32.55


 02/23/2021   OS        Mobile Parcel Carriers, Inv. 225296, KBD                     12.00


 02/24/2021   LN        18489.00002 Lexis Charges for 02-24-21                       12.55


 02/28/2021   OS        Everlaw, Inv. 36268, Diocese of Rochester database for      550.00
                        month of February

   Total Expenses for this Matter                                                $688.20




       Case 2-19-20905-PRW, Doc 1258-6, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit F - February 2021, Page 11 of 12
Pachulski Stang Ziehl & Jones LLP                                                         Page:    11
Diocese of Rochester O.C.C.                                                               Invoice 128243
18489 - 00002                                                                             February 28, 2021


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        02/28/2021

Total Fees                                                                                             $45,170.00

Total Expenses                                                                                                688.20

Total Due on Current Invoice                                                                           $45,858.20

  Outstanding Balance from prior invoices as of        02/28/2021          (May not include recent payments)

A/R Bill Number          Invoice Date               Fees Billed         Expenses Billed              Balance Due
 124954                  03/31/2020                 $58,445.00            $5,707.02                   $11,689.00

 125273                  04/30/2020                 $34,249.50              $537.00                   $34,786.50

 125950                  05/31/2020                 $39,062.50              $611.96                   $39,674.46

 125952                  06/30/2020                 $29,470.00              $509.50                   $29,979.50

 125953                  07/31/2020                 $33,628.50              $762.92                   $34,391.42

 125954                  08/31/2020                 $83,003.00              $844.40                   $83,847.40

 128227                  09/30/2020                $146,365.00              $696.62                  $147,061.62

 128231                  10/31/2020                 $83,000.00            $1,677.01                   $84,677.01

 128233                  11/30/2020                 $64,765.00              $551.94                   $65,316.94

 128235                  12/31/2020                 $48,815.00              $530.06                   $49,345.06

 128241                  01/31/2021                 $35,104.00              $611.52                   $35,715.52

             Total Amount Due on Current and Prior Invoices:                                          $662,342.63




       Case 2-19-20905-PRW, Doc 1258-6, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit F - February 2021, Page 12 of 12
